DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
“The invention relates to” should be deleted from line 1. 
Claim Objections
Claim 1 is objected to because of the following informalities:  delete “with” at the beginning of each bullet. Put bullets in parenthesis so as not to be confused with claim punctuation.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorn (US 5,191,944) in view of Mork (US 5,213,164).
Regarding claim 1, Thorn teaches grader/scraper comprising: a. a generally square steel frame (fig. 1, 10); b. with an expanded metal grating affixed to its bottom (3:20-22); c. with a steel grading blade affixed horizontally and perpendicularly to its front (22 and 2:45) ; d. with an yoke affixed near the front of the steel frame (fig. 1); e. wherein the length and width of the steel frame when viewed from above are generally the same (fig. 1) and the transverse length of the blade is generally the same as the width of the frame when viewed from above (fig. 1).  Thorn does not teach an inverted Y-shaped yoke. Mork teaches an inverted Y-shaped yoke 14. It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the inverted Y-shaped yoke of Mork for the yoke of Thorn as a substitution of parts that allows for connection to a three-point hitch and a pivotal connection. 

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorn and Mork in further view of Van Gelder (US 7,134,254).
Regarding claims 2-6, Thorn as modified teaches the grader/scraper of claim 1, but fails to teach the weight. However, Van Gelder teaches it is known for Expanded steel to have of weight of at . 

Claim 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorn and Mork in further view of DiPizio et al. (US 8,449,217).
Regarding claims 7-12, Thorn as modified teaches the grader/scraper of claim 1, but fails to teach the height of the blade. However, DiPizio teaches adjustable scraper blades 42. it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to make the blade of Thorn adjustable as taught by DiPizio for the additional benefit of varying the depth of grading. 

Conclusion
Kleinhuizen (US 4,886,124) teaches a similar invention with expanded grate. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308. The examiner can normally be reached M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA H LUTZ/Primary Examiner, Art Unit 3671